Case, 1:19-cv-0042 7,BLW Docum /06/19 Page 1 of 9
YN aximylrano ee BY ent 8 cFiled211 g

_ _ ee My _" :
Teec-b-! CaseNdt Tack vy \ Inmate Name: Seon

 

 

O A ‘
C.O.Sox_ ¢ os bye; {ioe Inmate IDOG#: ALAA
Worvse, LA. o- Hocdinet Tite: Prisoner Cv v\ Rights

Total Pages: 2 L_. Inmate Initials Verifying Page Count:___

Twn Vhe U rDobumehi(§) 1k tbr.< > stevct Csuct
— The Distereet oe Raho

 

 

 

 

 

YD See beer Sather c ase SV» — — ee
Plas atwlZ,
VS. Platadiyes Ver of ree

Ss Vsoner s Cin) Rig h+s
Co my lant $)98S) Lr
Damages, an of Declatecy

C 6a Kain Cercac Lote ee |
Heal th Services, é ies at

Yoberts, Dr. M's lrows,
es VW 6h Seygect, an oh Kelret.

 

Wacdleon Jey Cher tence re
Daleulants _,

 

Comes Vou, Maximibano Sileont; Claind
in Whe above entibiak , Lodge his Clan die
Ver ilreh SWeisoners Civil Rrvg hts Comy faint
31983, Le Damages, anol Declatacy Reale,

te thes Honosable. Court, as follows!

a

Plain CZ Keg ve sty Jusy \ rial,

let. toe Reguests A agrint ment of Cov nse |

Ly { La Teasous that Fr Ho |
(a) . MN, Nanrers Joy Caer (1Z00 4 Doam the

verstn A raftins this Comgletut 406 Eten wf
Leeagia ke om of TE are 4 Ticstatian Ce lls
Case 1:19-cv-00427-BLW Document3 Filed 11/06/19 Page 2 of 9

oy D-l at Tscc «4nd Silecund fs hewe efue ds
his Severe YWente( Dilness. He Can Mt Fole vor
Waintava 4 Co mep lave, He has been Vesveel over
GO DORs an been (a Dsoletm nearly
lo Years, because o€& Merntel Tllyess.

(>). ELSce. dies wet even heave gts own Garalegel,

SD hel ee Sxrateset fee Eons Srer,
ect, CAC s , gre DSee C Abo Tena
“Thousen Dr metes ee eo even get
os bork s becevse he tc S Severely Over —
Loackel  T4 takes weeks jest +0 geek some
thing File ck,

(< ) Sileani is tu veh Save ran Preafect Macs ab
Les a his Fawlt Lleruiia Wresh Surgery thet
even (£ he coulel Mental a Luticy ate. thie
Com ye faints. He couletst “Shy svealhy"

Sox ves emt wd Seohiign

G)aidite: Waximileane SYeont,* oOoU2 2.
ts a tesrelent of€ Tehahs in ecarcerctetat Tt s¢c-
D-\-~3-A, 70, Bax 70010, Baise, Fk. OS7IOT.

 

72

Defenkant! Cyocrveon Caoccecionel Health Services,
\s @ Orivadte WMeclveal Servicer Company , theds
PF oa scot waa gall. all by TDpOC de Gremelem Hea (tl
Cove te Siete En mates, They re bevny Sveact i.
theta OF Bicvel Cagsethy Ho Deli berate -
Tdi ference, Violating the Evghth Amenclements

2.
Case 1:19-cv-00427-BLW Document3 Filed 11/06/19 Page 3 of 9

Cea’ sad Unausoal Gootshmest Glagre,
“T hneate (] dress ite Fe rse ns, Cehle BC nee j
B00 (4 nal, Suche 1300
Boise, Led. GI TOR
Delenclat: Grant Obdberts, an Cryhyee of
Csrvean (Adiniatrbreter) beiny Svekcn irs
— O6ecte lene Pnch vieteel Cagserly wie Cheater
af Croel ant Unusual Gonrs beneath Deliberate
“akin 8 Eqs bth Amendmevt Vrolatiow ,
Whee atotress OsitGesins Behle x Letvmer
Q0O Ward! Ste 12302,
Sborse Ted. Se Sh
Ded excl ant De, \)\g hor 5 aw © mg le yre of
(eeietn, “ke. Doctor Vek: Vals me becatnedt
tor Faulty Hern’ Wes hk Suesery, Nerns
Svecl in hs OF eval crcl Dadividy sl Cegecy
io Clelas of Crwel cade Vnyaval Sorni'shment
“De libecete De ti@ieencd en E ggh th A mesctment
Wie kedfva.
Where. Ait fore oH Merson, Be ble ® Latvner
BOO W Main, Svibe 1300
OSeise, Del. 93702
Delenlart (Rene Sersert, en Emyh yee of
Costes Ve (A Aministect Py) deras Steck van \, eo
Of aia q net Tukivedvel Cag scihy vii Co lateer
ol eux l an Vp sual Goes: L re uy t" Debbercte~
li LE Kemi, Gan Exe bth Arend ment Vos lation, .
iewee Aeld ress ir 3 Seesins Behle 2 haber.
ROO W. tralia Suite (SO
Boisylli OS 7OZ

}

“s
.
Case 1:19-cv-00427-BLW Document3 Filed 11/06/19 Page 4 of 9

Dalen lant! Warclen Jay Christensen, She
Warden a€ ES CC, being €ponk ie bie, OC el

a not Cou diviedys ( Cagacthy vie Cleras at Cruz {
cat Unusval Coursheren &, Dalits cate En derence)
an Ets hth Amenet went Wid labor

Vase ell ress ( g< “{ Sc Cc.
FD Rye FODIP

Boise, De. GI707

fn ak Sectron,

Th. Zoid, Of atmnt LE $ Ge Vlather cred Ce mavel
an of Heruva les kh vcecl Coan +h et

Sv agveally
Su©rgec
Thet ” IF oe nba Wires i, JAS AefKHa ative nf

hes causcet Geeart Catt eles Of eset AE
© iwee Z2O0l6, O) avatif& bas Se «lek witl,
Cae }ZoOn CE ce EE ls en Teestnent, bet Las
only Lean ole ce A Bie tw Wied faatcs m wai» Wok
Sle var Svegecy.
Every Velevwisvon Cléanne?l eyes miebbpple
Cos Re lawsuit
CO ier Rae” EOE every olay I aur Suits
thes ave Hernig re sh, ’ beng
useck , an et 4h Dikinelan bs Vere bo
eC@vder alf/aw tle Flava oe ts Call tLe
“\ 300" OS dp me [Wo widower i helgy.
¥ lant & CanMVet Exercise, Ge Our os
Neeveabira, % ck, oc Ever Pe. Mes Own,
S Iq &3 Cx ng last .

4

cegacd vn
Case 1:19-cv-00427-BLW Document3 Filed 11/06/19 Page 5of9

Tuistead, tle Deeenclantes have blemect
bis Mental Health Eliness an th Reason
4 le QLefire ts Treat i'n.
ee. Ca any ( as'u t wil | need ks be
JL pe, 10: BAS ok "lhe Discovery Ohare
Aa by Counsel) Leese were, Otek eee
$F YF a ifn t hness prevents b De tc zm ig
able dis Scogerly Cx plar's bias he os
he tla orate ane — Sate al ea ale EE
Mehes cell, “2. ea tbe eT te Es nre, bot
wm ofs Jn bese Lard dy hk cl¢ him (Gedy Cee).
a - hecks «ent Crecrect Alleget bes ace
helol vu Gant Clr WMetcce! Records whiek
bine EB an, noe gE ser aarte | 41's Couc + Sets O-
Tt+'s Scheduling Ocker.
Theat wen 1 SAsu which Dee ntlant has te Kec,
whrelk «ctdors,
Warclen Christensen, Wa Dl bitmeate | ly 7
Sresrn to Got ClaindiR Meciial Care,

Le ss Bnew \ ho ene A cn A Aves WVotli'ng
C\aiws Section

(Ceucland Unusual Su nish meat Ly a l/
of those NDefe nrela un $s, as they (LLG Se. Ly
TVeeat Glatt i&s Faulty Heruca Wlesh
be ws MPs: Suey ae 7 Vialeting + le_ Evg hth
An cued en t vie “Deliberate Lnl  Gernee

9

g
Case 1:19-cv-00427-BLW Document3 Filed 11/06/19 Page 6 of 9

Please Te Ik a. Ou Ai'cyal Waotiee :

OC lasntiKC har Exhevites€ all Atirinistradive
De meters rose Over anel Over Agar, Since
ENG . . Mot Voe ae Sy fie vn gy Lec been

Given anet Resgornctecl 4s ty Alf otk
__ De Fenela 4s :

CS eines :

Akamsv. Soay, 61 FTL 1537, ISVS -Y4
(1 Con 1445). ate Greeno v. Daley, 414
F. SQ 64S bS5 ONG Zoos % od x ache ey § gecs-
Vstence (na course of treatment lknacwu to ie.

Zee
tnethecdive ,anet hi. Se Lan BA on G6 rev idvng

 

O risoner wth geken wee of’ combing, ac gestro~
SCOR dD *VEFZ%*S ack dhe eloctoe kk new tere
ea tn, inetfective, oc en idle A bs substan
Veet ocdtek 6S seevouc harm {. Co) ' epee,
Gesens ve Seley, WILE IGESE(T Ce au
(goin | geste ve conelitton thet gecsistet 6
Years as teeatument wes denial); Lm wang aslie F ed
Langark, 242 FiBige. 2 B21, 8430. O-. 200z)
Wee Voce o€ medical ste LE ‘ho cegpon & ts ong
Crmeplarnts 08g ch rons c gain an wot Ae bd liebe a9
Grin could Constitute ele liberate (li Ference
even +he vg h the Gevsorer regularly cecvevedk
medical secvicess Comstock v Me Ceary 275
E2d 693, 207 nS (CHG: ZOO) (Deenelaa hs”

6.

a)
Case 1:19-cv-00427-BLW Document3 Filed 11/06/19 Page 7 of 9

eps i ; ‘ .
yos j 1S igascenthy > that tt « O Tes on cefoctopn

uy tLe S&S FS Fs + =
. c Ome reatnent, rs mathe — how bsigu—
a

veant, be C& ri net Le 3 0 a oh Heli Vergtely
bind CE; en 4-, lha'y Vs not the. Law...) ,

[rcyee fs - RNelres

| ‘ Pass as ol Sy Chara Cony ensatooyQetie®) Dine es
750, 000 2—

2 . Ounitive Damages!

we / 2Z7Z5,0002>

“¢ . VPechie, Yella:

J
| Declarations Showing these. oleate ncteuts
tw tewtions tty Viwlatet Clan + G23 ig hts
4c Wee Lin Seeking Cov mine! Cher es
| Go .US
under IPUSC.T2:U8S Vy Wy.

L
[. Any Le dhe- re lek ole wit, cof “RLF 7 Og or bate
by thts dy is aio. dal a. Gap

Neel eg ast Oem 7
oe plecta Te a 4
' | ar nel Cc oO enslt, of pecjer poll stete ren tu
herein, are fg. +> fo. best yk —y len oulel e

Maxims iano Sy betes 3 i eS oe

ey 1. / ; oo
ME Siteon X10-31-14

Bi gu ib yaa

 

 

7,
Case 1:19-cv-00427-BLW Document3 Filed 11/06/19 Page 8 of 9

Arawin bu: mani wiliAno RavlSilem:
Oe
DT Arve pis diawing +0 (lustre ay pody and all Cfonic Pajas

 
 
  
     
 
    
     
  
  
  
      
 

Rigid Shrolcle e_
SEVILLE Conic Oarn hele Aen 424 Sia] Wi .
went wRK out Seca ly buen Dae

Puls uf Pain i9 By ening 9 Numbin4 andl oy
Con$tene. cspoiddt el} faduaeat + .

move My Abe tn day Mikection ;
Lionicqain aller Su cgely ofyne
Rimeavebal oF gull late

FRactvk pone at ANL
Cin South Amelica. ,
prointing Sunda FE >
Coit while Qmning
need Amasn hoenia
Ke Paik Sv Egtey-
NuMmvoness and Buen
| P4im Werk Woeic ou}

  

CYenic ouinbing Dain bubwing
. MB our ene E Lil ll pyease » RE

  

  
  

 

  

cohent MASK 2S
Causing me Snakep
Pain, and Now ness
Aud Buenirg

 
  
 
 

 

  
 
  

  
   

; Righ+ yescefecen fyonic
(ai as welt Rgiat ese

dorto pro heenia Above

(adominagl Alea .

eae Dain ow Godh An kels

AOA oain on NECK attee I got _
Coe LMS Zt ce 44 Q- Bloc® c/o gibney
\\\ utes Pushing aa my pead Agaiast
“T\ Gre mattress $0 Restrain met Pelt
feng PoP ping Sound and jAJACL
Preasue Vole Since Hni5 a L
A wi La cyonte Pair

Hie CATE CLON GC
UN Lamation,
=—FlLew?e BAcK Di ACh Leonie
Pai Athatlauel das
Wik B24} (ouseses
M2 Pain wewd 2 bail
ib Male mw Fill Cil

Me leg 5 Longer
en he athe Cenk

+ LANK

       
 

Le

 

     
 
 
       
   
      
 

   
 

Sen! ¢ Pain only on

+ LoeAt yne Doin
Mee

      
 
  

 

CADW NumMbyzss Painir
FAS Like Ye Pain of
a Ley wit ‘b jose ie
ei

 

Cvanic Jainon ke
towed 4 yoaik oR lay iw
b¢e
Case 1:19-cv-00427-BLW Document3 Filed 11/06/19 Page 9 of 9

that I deposited this complaint postage prepaid in a United States postal depository unit on
i!- ¥ ~{4 (date); OR that I gave the complaint to prison officials for mailing and filing with the Clerk
of Court under the indigent inmate policy on )/~¥5 - } 4 (date); OR (specify other method)

.

 

Executed at Ls CC. on |/-5-\S

(Location) (Date) ,

 

     

| | Uf) |
Plaintiff's Original Signature

Note: Fill in the page numbers, Keep one copy of the complaint for yourself (or you may send a copy to the Clerk
of Court with your original complaint so that the Clerk can stamp the date and case number on the copy and return it to
you), but do not send extra copies of the complaint to the Court for Defendants or otherwise. Do not attach original exhibits

exhibits, wait until the Court determines you can proceed and then seek leave to file them Jor an appropriate purpose. After
your complaint has been filed, it must be reviewed by a federal judge to determine whether you can proceed.

PRISONER COMPLAINT - p. 4. (Rev.
10/24/2011)

 
